The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 06 December 2021.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-19 are pending.
Claims 1-19 are rejected for double patenting.
There is no art rejection for claims 1-19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US-PATENT NO.11,216,437B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US-PATENT No. 11,216,437B2.	
Instant Application:
17/456,302
US-PATENT:
11,216,437B2
Claim 1:
A method for reducing data loss during query processing, comprising: generating a translation table based on a plurality of query elements, wherein the translation table maps a plurality of vectors to the plurality of query elements, wherein each of the plurality of vectors is mapped to at least one query element of the plurality of query elements, wherein a first vector of the plurality of vectors is mapped to at least two query elements of the plurality of query elements; converting a plurality of input query elements into respective numerical representations using the translation table; and generating a result for a database query based on the numerical representations.
Claim 14:
A method for representing query elements in an artificial neural network, comprising:
	generating a first translation table based on a plurality of query elements, wherein the first translation table maps the plurality of query elements to a plurality of vectors, wherein at least one first query element of the plurality of query elements is unrepresented in the first translation table such that a number of distinct query elements among the plurality of query elements is greater than a number of distinct vectors among the plurality of vectors;
	reducing a representation size, wherein reducing the representation size includes determining at least two second query elements of the plurality of query elements to be represented by a second vector of the plurality of vectors;
	generating a second translation table based on the reduced representation size, wherein the at least two second query elements are mapped to the second vector in the second translation table;
	converting a plurality of input query elements into respective numerical representations using the second translation table; and
	generating a result for a database query by sending the database query to a neural network, wherein the database query is based on the numerical representations.
Claim 2: 
The method of claim 1, wherein a first query element of the plurality of query elements is unrepresented in the translation table.
Claim 14:
…. wherein at least one first query element of the plurality of query elements is unrepresented in the first translation table such that a number of distinct query elements among the plurality of query elements is greater than a number of distinct vectors among the plurality of vectors …
Claim 3:
The method of claim 1, further comprising: determining a representation size based on the number of distinct query elements, wherein the representation size indicates a number of representations to which the plurality of query elements can be mapped, wherein the translation table is generated based further on the representation size.
Claim 15
The method of claim 14, further comprising:
	determining a representation size based on the number of distinct query elements, wherein the representation size indicates a number of vectors to which the plurality of query elements can be mapped, wherein the translation table is generated based further on the representation size.

Claim 4: 
The method of claim 3, wherein each of the plurality of query elements has an occurrence probability, wherein the representation size is determined based further on the occurrence probabilities of the plurality of query elements.
Claim 16:
The method of claim 15, wherein each of the plurality of query elements has an occurrence probability, wherein the representation size is determined based further on the occurrence probabilities of the plurality of query elements.

Claim 5: The method of claim 4, further comprising: determining the occurrence probability for each of the plurality of query elements based on a set of training query elements.
Claim 17:
The method of claim 16, further comprising:
	determining the occurrence probability for each of the plurality of query elements based on a set of training query elements. 

Claim 6:
 The method of claim 1, wherein the translation table is a first translation table, further comprising: reducing the representation size; and generating a second translation table based on the reduced representation size.
Claim 14:
…. reducing a representation size, wherein reducing the representation size includes determining at least two second query elements of the plurality of query elements to be represented by a second vector of the plurality of vectors;
	generating a second translation table based on the reduced representation size, wherein the at least two second query elements are mapped to the second vector in the second translation table; ….



 Claims 7-19 cover substantially similar claim elements as claims 1-6, and therefore is rejected as detailed above under substantially similar rationale.


Allowable Subject Matter Analysis

Claims 1-19 include allowable subject matter since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-19.  
Regarding independent claim 1, it includes the following specific teaching not shown in prior-arts: “generating a translation table based on a plurality of query elements, wherein the translation table maps a plurality of vectors to the plurality of query elements, wherein each of the plurality of vectors is mapped to at least one query element of the plurality of query elements, wherein a first vector of the plurality of vectors is mapped to at least two query elements of the plurality of query elements; converting a plurality of input query elements into respective numerical representations using the translation table; and generating a result for a database query based on the numerical representations”
Claims 7-8, 14 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 7-8, 14, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references close to the invention claimed:
Szabo, et al., US-PATENT NO.7181438B1 [hereafter Szabo] shows database query performance modeling using neural network. Szabo does not teach query result estimation using compressed translation table based on numerical representation of database query via neural network.
Corvinelli, et al., US-PATENT NO.10706354B2 [hereafter Corvinelli] shows database query optimization using neural network with database table. Corvinelli does not teach query result estimation using compressed translation table based on numerical representation of database query via neural network.
Wang, et al., “Relevance feedback technique for content-based image retrieval using neural network learning”, Proceedings of the Fifth International Conference on Machine Learning and Cybernetics, Dalian, 13-16 August 2006 [hereafter Wang] shows image query based on neural network. Wang does not teach query result estimation using compressed translation table based on numerical representation of database query via neural network.
Haft, et al., US-PGPUB NO.20070168329A1 [hereafter Haft] shows using statistical model for approximating query response. Haft does not teach query result estimation using compressed translation table based on numerical representation of database query via neural network.
Yu, et al., US-PGPUB NO.20180329951A1 [hereafter Yu] shows using database performance modeling using machine learning technique. Yu does not teach query result estimation using compressed translation table based on numerical representation of database query via neural network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128